Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 6


                                                                                                        FlLED FDy P   ,
                                                                                                                                     D.c,,
       Rlv09:200) D m lqfntUnderMuCM IRIIîtaAct42U.S.C. 1981
            .
                                              .
                                                                                                            jgy î-()
                                                                                                                   .2g!g
                      '                                                                 .
                                                                                                .            .                           !
              .                                                         .
                                                                                    '                        fk
                                                                                                              1yos:;b
                                                                                                                    -t
                                                                                                                     ,
                                                                                                                     g.:
                                                                                                                       .
                                                                                                                       ,
                                                                                                                       :rlr
                                                                                                                          yt
                                                                                                                           .:
                                                   UNITED STATESDISTRICTCOURT                               s
                                                                                                            6ontpor
                                                                                                                 'kU/è
                                                                                                                 .
                                                                                                                  .
                                                                                                                     -
                                                                                                                     ;'hL'
                                                                                                                     u   iSr'z!
                                                                                                                         .    h'
                                                                                                                               .Cars'
                                                                                                                               lp   L
                                                                                                                                    rl
                                                          stuthern bistrlctofFladda                 .



                                              CaseNltmber:       '          .


                                                                                        cat,
                                                                                           'ciiv 5.
                                                                                                  50/19*5 dz.
                                                                                                            ?I
                  '
                  (-f-
                  .       .   -
                                       '
                                       #
                                       z p '--            <.                            ccscbq.                           ----'--
      (Enterthefulln oftlwplaintiffinthisaction)                                        J.!.
                                                                                           -
                                                                                           a,
                                                                                            :it!--             $.9ç . V-.
                                                                                                             . *
                                                                                                               '        Czt$
                                                                                        ('-
                                                                                          .
                                                                                          '
                                                                                          lc.
                                                                                            t',Ifp ,
                                                                                                   % r7
                                                                                                     -G                    F.ea r.
                                                                                                                                 :$ t
                                                                                        lleceipt#'                            .
                          .       .                  1
                                                     h
                                                    .,,

             4fc                      o<u'?
                                     ./'I
                                        'a                .   j..- G'...-t'j.p j
        ,
        -,..-
            -
            :.
             )              t'' i
                           t4    j
                                 /
                                 i
                                 .
                                 -
                                 y
                                 ':l
                                  -;
                                   r
                                   s
                                   i -
                                   '    f
                                        . -
                                                                '       .
        X
       #'
               h'
                l I
                    '
                    fu'
                      tgL.
                         >
                         @     @
                                I /7 o
                                     '
                                     -'                           '             .
      zex :
      t-           rt                 '
                                      y
                                      ...
                                        r
                                        u
                                        .pe/g
                                            /-zs          cr-fa-z-f-




      (Above?enterthefullnameofthedef4ndaittts)in+isacuon)

                                  A COMPLAN UNDERTHE CIW L RIGHTSACT,4:U.S.C.j1083
      fm % ctionsforFiling:

                  Tbidpacketincludesfot
                                      arcopiesofthe complaintfosm andtwo copiesoftheApplicae nto
     Proc:edwiloutPrepam entofFee:andAKdavit.Tostartanactionyouz'
                                                                nlpisleaaorigma
                                                                             ' led
     onecopyofwurcùmpl='tforiecourt=donecopyforeachdefend=tyouname.Forexamplo.
     ifmunametwodefend '=t
                         iq,youmust;1etheotio i andtbreecôpiesoftheFomple t@ totalof
     four)Mt.
            htheco< You:ouldalsqkeapaaadditionalcopyofthecomple tform urownreords,
     Allbopiesotthecomple tmvstbeidenticAltothooriv'a1.
           Yourcomple tmustbelegiblyhandwritten ortypewritim Pl= edo notusepencilto         -

     comp
        'lete iesefo= q. n eplahdffmustsignavdsweartotheccmplaint.lfw uneedadditional
     spr :too swer:quçsuoa useand ditinnAlblqnkpacç.
            Yourcomplaintcanb:brogghfinthisCOUM onlyifoneormoreofthenameddefcndantsis
     locatedwithintlzisdisdd.Further,itisnecessaryforyouto51e&separatecomplaintforradhclaim
     thaty0u havù tmleq'
                       stheyare allrelaled tothesameincidentorijsue.      '


                                                                       Pu o1of5
Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 6




                                                                                                                                                  '
      (Rav.09/2007)Com-p-hlalUnde.r'I'h CivîlRipzu Açt41U,&C.I1981                                          .                           -                          .



               ThereisaGling feeof$350,0)forthiscomplqinttobc5led.Ifyou &reunabletopaythe
      slingfee:ndservicrcostsforhisaction,youmaypetitiontheccurttoproceedinformapattpeyis.

               TwoblankAyplicationstoPrqceedwithoutPrepam entofFiepOdAEdavitfor$is
      purposeareincludedm thk packet.BothshouldbecompletedRad sledwithyourcopplint.

          Yotlwillnote thatyou are required to give facta. THIS COM PLAm T SHOULD N OT
      CONTU LEOAL ARGUM ENTS OR CITATIONS.

               Whenthese?onngarecomplo d,mailt%eorigio andthecop
                                                               'iestotheClerk'sOGceof
      theUnited State:,D isictCoult Souiem DistridtofFloridw 400 NorthM ipmt
                                                                           'Avpnue.Room !N09,
      M iam i,Florida33128-7788.

      #.       Partieg .

               lnltem A beiow!placeyournameintherrstblankandplaceyourpresentadd-sslnthethizd
                                         ,                                                                                      '   -
      blaak.        '
                                                                                                .




               A.    .   Nameofplaintifr.                  ir '
                                                           ' '                          ? V!; 'z'
                                                                                            '   #               ,Q ,                                     '
                         Inmate#:f4
                                  ,/;--
                                      )'/J
                                         , f'                                                                                       ,                         -
                                                                                                                           ,-   '           .
                                                                       t                    so
                                                                                             ,          .       .
                                                                                                                ,
                         Address: z .' or,                  -
                                                                           .                                     w cc..,
                                                                                                                                            .
                                                                                                                                            )
                                                                                                                                            .t. .
                                                                                                                                            .
                                                                                                                                             .  p.,
                                                                                                                                                  .


             ln Item B below,placothefullnameofledefpndantinthesistblaG hisYeyomcial
      positioùintb.
                  esecondblnnkzandhislerplaceofemplo/ entinthethirdbhnk'
                                                                       .'UseItem C.fortàe
      names,positivns,andplacesofrmplbm intforanyàditionaldefepdlnts.                                   a




             B. Defendant:st'telf ft3ciLr-.gyr.
                                              z:
                                               .
                                               yt,6k.(.j-(.
                                                          ,'                                                                                                 . -


                                              -)               ..
                                                                !               /- '
                                                                                   ;
                                                                                   '?               -
                         i:emplo#edas zey /9f6<K'rg ZS'.
                                                       T                                                                                                      -.
                                     '                                                  '
                                                                           j,                                                                          - '
                         X                                                              UVyk         j.
                                                                                                      < # >                ,. .                  s
                                                                                                                                                 ''
                                                                                                                                                  *I
                                                                                                                                                   J'        t.
                                                                                                                                                              eyyy...
                                                                                                                                                                    ()y
                                                                                                                                                                      O,
                                                                                                                                                                       .
                                                                                                                                                                       g'?
                                                                                                                                                                         '
                                         .,        .                                .
                                 '                                 y
                             ..               ç?Y                  '                                  t
                                                                                                      .
                                                                                                      -l  fk                  w6                 I    ,



                                                           -j '
                                                           .                        .                                      .-           $
             C.          AdditionalDefcndants:(- - t-YuJ, J.lt.'
                                                          -    ç /V/ruy S loIW
                                                                            .
                                                                                -
                                                                                                                                                               .
                             .

                         //?: )t) <-  w .v.J.fe./#) &r1tk?'c-
                                         .
                                                       .

                                                            '        .                                                                                        -
                             x/vy; ' '7:..         '
                                                               ,
                                                                   . s. ..          j               ''
                                                                                                     ,
                                                                                                     Z
                                                                                                     .y.t:(?/'

                                                                       Pzgo2nf5
Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 6




                                                                                                                           :
       (Rev.09/2001)CpmylafnlUndcrn tcv
                              -      ;' l
                                        lMgit;Act.42U.S.C.I19:3                                                                                                                        '''-'                         -




       H.        Statem entcfCllim

                 Statehere asbrieiy aspnssible the facts ofyour cu e. Describ:how each defendantis                                                       .

       involvei Mcludealsothe'
                             hame:ofotierpersdnsinvolved,dates,andplaces. .
                 De notgivô mzy legalargument: or cite any case,q or'statutes. Ifyou intend to Ailege a
      numberofrelqfed claims,riumberv dsetfo% eqoh olaim inajepe teparagrlph.uqe asmuch                                                                                                    .

      spaceu m uneed.Afvehanadditionalblukpageifnecessar/ '                                                                                                             '
                                                                                                                                                             .   ,.                  )                   .
                          0                      -n . / ,. <i -                                      .
                                                                                                         '- -
                                                                                                                                  ;t<, '
                                                                                                                                       Uzt: * ; '/t'
                                                                                                                                            '


                                                                                                      '                                                               'f       *
                                                                                                                                                                               ,
                         ?r-
                           p;,z '                .
                                                    .
                                                             k.
                                                              -.-                         ' (.
                                                                                             'tr
                                                                                               -
                                                                                               zh
                                                                                                '                          . -(:
                                                                                                                               ,
                                                                                                                               n'..e.. -.
                                                                                                                                        11-1.--'- -'t                                                     .
                                                                                                                                                                                                               '--


                                                                         .                                                     .       ) .y

             '
                     n. -
                        ..rzlt-,
                               '- 'z,?z4e.zxxt.
                                              #,o z'.
                                                    ,/t'r.zz'
                                                            ?.ycz-wv 'zt.                                                                                    j    .,,
                                                                                                                                                                               --
                                                                                                                                                                                           .
                                                                                                                                                                                                -u
                                                                                                                                                                                                 ' ; c)  y,
                                                                                                                                                                                                          .
                                                                                                                                                                                                          y(.)
                  :                         ..          ''                                                           .                                                                 y       p .             N y
                                                                                    gt
                                                                                          q                  g$
                                                                                                                                                                  Y 'K.e.1
                                                                  .v         r.
                 f
                     .
                                      '
                                      j                      4 j' j,.                               ?w'K.xe .yjf' . g,
                                                                                                                     '                                       w.R p'
                                                                                                                                                                  '      ,=                     wgw      . 'zt
                                                                                               !                   t                                 .           /         S       '               t           '.
              /Nt >vît.sv
                        z%kn-. /X.e'z'
                                     //&- y''n)(y.
                                                 *;'
                                                   r'
                                                    .pv W-
                                                         ,                                                                                          CV'
                                                                                                                                                      YCr Xu.X < &itz'
                                                                                                                                                                     ,/1-.
                          .:          .rj
                                        p'                                           '         ''             ,L                                                               .'t
              &'k-//
                 .            c
                                          '...
                                                                  :2
                                                                              e,.          .
                                                                                    zsk'. ce         u,j
                                                                                                       -.
                                                                                                        'x7.
                                                                                                           '
                                                                                                           t                   ' (c)4e p
                                                                                                                                       jc ,.,
                                                                                                                                       '    r.*.
                                                                                                                                            .  . yntrrlw/./
                  z
                  ,z',.
                      :?', .                        .
                                                    a
                                                    6/'J
                                                       e
                                                       -z (#:e$              e. .t
                                                                              .p:.(  y
                                                                                   ;,'
                                                                                     '         s ..- -        =->-     A K.?'                                                          '

                          '                    jj                                                         H                        '                     2.x                                       o''
                                                                                                                                                       a-*                                               e'l
                                               .             ..                      -                                 .                .
                                                                                          z 6/                                 ,
                                                                                                                               e?               ',' . (?                                                  ;
                                      -u f I z;                                                                                                              J                         .v . .r-
                                                                             jxy-. . pjcyyj.yz .?. o-c-k                                                         c),
                                                                                                                                                                   n                           .t, ..+
                                  !
                                                                                                     y w '$ ' j y' .
                                                                                                                                                                   '
                         lj                .
                                           1
                                          .,
                                                                  -, .
                                                                       ,
                                                                       '             $.        .>    y        jo.  y,
                                                                                                                    g                                .
                                                                                                                                                     ?
                                                                                                                                                     #Z
                                                                                                                                                     z)jj
                                                                                                                                                        j
                                                                                                                                                        ;
                                                                                                                                                        j rj
                                                                                                                                                           p.?. -e,t
                                                                                                                                                                   .,.
                                                                                                                                                                     ,

                 2pmyu 4.,(
                          wr                                 . y .                             . y/ 4
                                                                                               yx   ./.
                                                                                                    .
                                                                                                    j y-
                                                                                                       ;-
                                                                                                        y.g.
                                                                                                           s,g                                  .    z.
                                                                                                                                                      -.,... - .-                              :




                                                                                                     N gl1of5
Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 6




       (R@v.09/2001)Compl
                        alntUndern lcfvilRkllt
                                             :Act,42U.S.
                                                       C.91983 '
                                                         --
                                                                                                                                                     '
                                                                                                                                                  - .-       -   .                                                 .-




      H1. Rellef

                 Sàtebdeoyexactlywhatyouw= tiôcourtdotodoform u. Makenolegalare ments.Cite
      no casegorstatue ..                                                                                                                                .
                                                                                                                                                                                                                        '


                        t                                                                                .                               91          .                         .        .j
                                  V. -,é:+-? .
                                  .
                                             --                                     . pv. ek.
                                                                                            ,?
                                                                                             -
                                                                                             . .?- -.,xy('. .ts't '.                                                                                   ;
             '                                      Z                                                                               #'                                     ,
                        +                      .                               l   i       -'   .                 . .
                                                                                                                    ,                    *               '           k         .
                 .          znx't-*
                                  ''' # %
                                        .
                                        u,!                                        .p?f1.           <,
                                                                                                     ''
                                                                                                      w)'
                                                                                                        M
                                                                                                        /z)g,
                                                                                                            (.œ
                                                                                                              tL)                            .e          '                     ,              /
                                                                                                                            '
                   .b             .                . .        -             ' .                                    .                         , '.                                  z!
                        )' ' )                          ?' ' t-                    tV           .
                                                                                                    '
                                                                                                        c.
                                                                                                         '
                                                                                                         .a       . /46                                              ./ . t.
                                                                                                                                                                     ...
                                                                                                                                                                           We(6.
                                                                                                                                                                               dm
                                                                                                                                                                                w                  .   ,


                                                                                       j            .                   .                                        )                                                  '
                                               6%.-               t.z   '' -
                                                                                    z           . .           .     ZeC'Z ' JJ'
                                                                                                                              :                                  t*
                                                                                                                                                                  .
                                                                                                                                                                  u,           .
                                                                                                                                                                                    -        '''
                                                                                                                                                                                                           q

                                  (                     ' .z                           Iw                          /                          .r.'                                           '
                 ''
                  )j .
                     ,                        .,                        '                                          .;
                 J'.k/.
                      j/&'t z.)'r
                                . c...                                  .           .      . . c .u.
                                                                                                   '..
                                                                                                     j.p1k q
                                                                                                           .., a,
                                                                                                                j ',,
                                                                                                                    -.'
                                                                                                                      ,
                                                                                                                      /- .) .
                                                                                                                            ,xj.                                 .



                        f
                        w'
                         y.e.' z
                               #'(,z p(                                                         .'
                                                                                                 ,,
                                                                                                  g,
                                                                                                   cj .. cx- ., A
                                                                                                                ,.au;(' .p.w
                                                                                                                           s
                                                                                                                           z''                                                                             .

                             t        .
                                          k                   r''
                                                                                                         F/                                                                         .
                                                                                   . '> <C' Cjnt).                      2 . /4.j.
                                                                                                                                j(r. .ee4 '                                  / ',
                                                   ..
                  ...
                     d       '. 'k                                  p                            ,                                                                         ,.j Z xz
                 t           ('
              5.,
                J;
                 v1uc/7                                                                                                         -
                                                                                                                                                                                                               .




     IV.     Jary Dem knd

             Doyoudemandajurydal? r--lYes % No




                                                                                                Pagq4of5
Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 6




       (R.
         ov,.09/299% CpmphhtUndœ'
                                Ih adlNal!t:A< 42U.S.C.1'1983                   -              - .-
                                                                                                             .
                                                                                                                      -




       signedtus          î?-# @ayor o<r/,'
                                          -
                                          pbr,/-'     -                                                      ,20 /z
                                                                                                                  z
                                                                  yg'
                                                                  . .
                                                                                      v'
                                                                                       C
                                                                                       c'
                                                                                        ?.. .
                                                                  pr    .                 (SignatureofPlaintifg

      Ideclaretmderpenaltyofperjurythattlw foregoittgisttueandcon ct.(optionao
                                                                        '
                                                    Exxuti on:/# (-
                                                                  qj) -/y'  -

                                                                                                      :Jt,

                                                              L   .s    .
                                                                                    ..-      gw-.
                                                                                                t
                                                          '

                                                                                tgjasojm g pjaygjg




                                                    Pzgr5of5'
Case 9:19-cv-81602-RS Document 1 Entered on FLSD Docket 11/26/2019 Page 6 of 6
